DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 3-20 are pending wherein claim 1 is amended, claims 8-20 are new and claim 2 is canceled. 

Status of Previous Rejections
	The previous rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Breuer et al. (Adaptation of shot peen parameters for gear geometry) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable over Breuer et al. (Adaptation of shot peen parameters for gear geometry) is withdrawn in view of the Applicant’s amendment to claim 1. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
Claims 1 and 3-20 are allowable for the reasons as set forth in the Office Action of November 9, 2020. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	[0001] This application is Divisional Application of U.S. Non-Provisional Application No. 15/546,452, now U.S. Patent No. 10,494,687, filed July 26, 2017, which is a National Stage application of PCT/US2016/014834, filed January 26, 2016, which claims the benefit of U.S. Provisional Application No. 62/111,933, filed February 4, 2015, each of which are incorporated by reference in their entirety herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796